Case: 11-40041     Document: 00511829676         Page: 1     Date Filed: 04/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 20, 2012
                                     No. 11-40041
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ESNEIDER HIDROBO,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-595-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Esneider Hidrobo appeals his guilty plea convictions and sentences for
conspiracy to possess with intent to distribute more than five kilograms of
cocaine and illegal reentry. The district court sentenced Hidrobo to concurrent
sentences of 300 and 240 months, respectively, to be followed by concurrent
supervised release terms of 10 years and three years, respectively.
        For the first time on appeal, Hidrobo argues that his guilty plea was
involuntary because his rearraignment did not comply with Rule 11 of the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40041      Document: 00511829676     Page: 2    Date Filed: 04/20/2012

                                   No. 11-40041

Federal Rules of Criminal Procedure. He maintains that the district court failed
to explain the possible effects that he could face if he violated the terms of
supervised release. Because Hidrobo did not raise a Rule 11 objection in the
district court, we review for plain error. See United States v. Vonn, 535 U.S. 55 ,
59 (2002). To show plain error, Hidrobo must show a forfeited error that is clear
or obvious and that affected his substantial rights. See Puckett v. United States,
556 U.S. 129 , 135 (2009). If he makes such a showing, we have discretion to
correct the error but will do so only if it seriously affects the fairness, integrity,
or public reputation of the proceedings. See id. In order to show that the error
at rearraignment affects his substantial rights, Hidrobo “must show a
reasonable probability that, but for the error, he would not have entered the
plea.” United States v. Dominguez Benitez, 542 U.S. 74 , 83 (2004). Our review
of the record leads us to conclude that even if the district court deviated from
Rule 11, there is no reasonable probability that Hidrobo would not have pleaded
guilty but for that error. See United States v. Cuevas-Andrade, 232 F.3d 440 ,
444 (5th Cir. 2000).
      Hidrobo also contends that the district court erred at sentencing by failing
to ascertain whether defense counsel had read and reviewed the presentence
report with him, as required by Rule 32(i)(1)(A) of the Federal Rules of Criminal
Procedure. Because he raises this claim for the first time on appeal we review
for plain error. United States v. Esparza-Gonzalez, 268 F.3d 272 , 274 (5th Cir.
2001). Hidrobo has not shown that the district court’s procedure at sentencing
constituted a clear or obvious error that affected his substantial rights. See
Puckett, 556 U.S. at 135; Esparza-Gonzalez, 268 F.3d at 274. Consequently, the
judgment of the district court is AFFIRMED. All outstanding motions are
DENIED.




                                          2